Opinion by
Mr. Justice Schaffer,
We have reviewed the material facts on this appeal in the preceding case, in which the defendant, Henry H. Hall, was appellant.
There is no merit in any of the contentions advanced by Armstrong, the appellant here. He was guilty of a gross fraud, both on the plaintiffs and Hall.
*27The decree of tbe court below as to tbe defendant, William H. Armstrong, is affirmed, with directions to tbe court below to enter sucb additional decree in favor of tbe plaintiffs and against tbe defendant, William H. Armstrong, as will direct and require bim to pay to plaintiffs sucb further sum of money as will reimburse them for all losses they shall have sustained, or may sustain, by reason of tbe fraudulent acts of tbe said Armstrong, including therein all money which they shall pay, or be required to pay, to Henry H. Hall, on account of, or by reason of, tbe bonds and mortgages executed by them to tbe said Henry H. Hall, and that tbe said William H. Armstrong pay all costs.